Title: To George Washington from Major General Philemon Dickinson, 16 September 1777
From: Dickinson, Philemon
To: Washington, George



Sir
Trenton 16 September 1777

Since I wrote your Excellency last, I have received Information, that I think may be depended upon, that Generals Clinton, Campbell, & Skinner came over into Jersey, with the Detachments from York, & Staten Islands.
The Person who gives this account, was at the Ferry on Staten Island, when those three Generals were crossing, & heard General Clinton say, he had orderd two regiments from Kingsbridge into Jersey, & that he should have 1,000 effective Men on this Expedition.
Our Militia are collecting, but without either field pieces or ammunition, expect a supply of the latter to’morrow, as I have sent a Waggon to Philadelphia for that purpose.
I have sent on several Horsemen to gain further Intelligence of the Enemy’s movements, & shall go on myself either this day, or tomorrow Morng. should have gone Yesterday, but was prevented by Business of Consequence to the State, & nothing can be done until the ammunition arrives.
Your Excellency’s orders to me, I construed rather discretional, but our Governor & Council who are seting down at Haddonfield, & not so soon possessed of the facts, as they would be, was their situation more central, have orderd our western Militia to Philada. I am this moment going to represent the matter fully to the Governor, which will not be attended with loss of time as there are but 200 Men, yet collected at this Place of rendezvous.
By a Gentleman just arrived from Morris, I am informed, Genl Skinner had sent word to the Inhabitants of that town, he should immediately take Possession of it finding but little Opposition in the Country, the Enemy had divided their force into three Divisions.
Under the present circumstances, I shall order on the Militia to the Eastward, & hope it will meet your Excellency’s Approbation. I have the honor to be, Your Excellency’s most Ob. Sert

Philemon Dickinson

